Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 QUARTERLY ANALYSIS TIAA REAL ESTATE ACCOUNT REA COMPOSITE INDEX COMPARISON QUARTER ENDING SEPTEMBER 30, 2008 INTRODUCTION The TIAA Real Estate Account (Account) is unique in that it offers TIAA-CREFs retirement plan participants exposure to a portfolio of income producing real estate, diversified across property types and geographic locations. While the Account offers investors the opportunity to invest in income-producing real estate previously only available to large institutional investors, there are relatively few sources of returns that can be used as a direct comparison for assessing the performance of the Account. In addition, such comparisons are highly complex. The quarterly analysis which follows is designed to provide both comparison and supplemental return information to aid investors in understanding the standard performance of the Account as calculated by TIAA-CREF relative to the real estate market returns as represented by NCREIF. Because of its complexity, this analysis is best explained to institutions by registered representatives of TIAA-CREF Individual & Institutional Services, LLC. QUARTERLY ANALYSIS TIAA REAL ESTATE ACCOUNT TIAA REAL ESTATE ACCOUNT COMPOSITE INDEX The TIAA Real Estate Account Composite Index (REA Composite Index) is comprised of: ¡ the total return for all real estate properties owned or managed in commingled open-end funds, as derived from the database of the National Council of Real Estate Investment Fiduciaries (NCREIF), an independent party (hereinafter, NCREIF Open-end). ¡ the Dow Jones Wilshire Real Estate Securities Index for real estate securities, and ¡ the iMoneyNet All-Taxable Average for short-term, cash-like investments. The REA Composite Index composition is weighted among the above three components in a fixed 75%, 5% and 20% composition, respectively. At this time we do not intend to add this Composite Index information to the Accounts prospectus. COMPARISON BETWEEN THE TIAA-CREF CALCULATED ACCOUNT RETURNS AND THE REA COMPOSITE INDEX A comparison between the standard performance of the Account as calculated by TIAA-CREF and the REA Composite Index typically results in differences stemming mainly from the different methodologies used in computing the performance of the properties held by the Account versus those in the NCREIF Open-end. The differences between the two approaches include: FREQUENCY OF VALUATION AND APPRAISALS: ¡ While an annual appraisal is done by an independent appraiser, the Account values each property quarterly, and value changes, if any, are reported throughout the quarter as they become available. NCREIF Open-end contributors, for the most part, appraise properties annually and value changes are reported typically at the end of the fourth quarter. TREATMENT OF LEVERAGE: ¡ NCREIF properties are reported on an unlevered basis regardless of the actual debt placed on the properties. TIAA-CREF incorporates the effect of leverage in the standard performance of the Account. TIMING OF ACTIVITY: ¡ Purchases and sales of properties are accounted for in the Accounts performance on the day they close, while NCREIF does not add a newly purchased property to the index until the end of the first full quarter if it has been appraised, or after the second full quarter. When a property in the index is sold, it is deleted in the following full quarter. ¡ Income and capital expenditures are reflected in the Accounts performance throughout the quarter. NCREIF reflects these factors only at the end of each quarter. ¡ Because of these differences, TIAA-CREF believes that in order to more closely compare the Real Estate Accounts returns to the REA Composite Index, the returns of the direct real estate property component of the Account must be calculated using the NCREIF methodology (REA-NCREIF Calculation). REA-NCREIF CALCULATIONS In order to compare the performance of the TIAA Real Estate Account with the REA Composite Index, the Accounts direct real estate property returns must first be calculated using NCREIFs methodology. This is done for the Account by NCREIF under contract with TIAA-CREF. The Accounts direct real estate property returns as calculated by NCREIF are then combined with the TIAA-CREF calculated returns for the real estate securities and the short-term/cash portions of the Account. Once these steps are taken, the resulting Account performance (TIAA REA-with NCREIF-Calculated Property Returns) may be compared with the REA Composite Index. The returns for the TIAA REA-with NCREIF-Calculated Property Returns and the REA Composite Index are calculated quarterly. (There is generally a four- to six-week lag in the reporting of the NCREIF calculation of the 2 QUARTERLY ANALYSIS TIAA REAL ESTATE ACCOUNT property components.) Once the NCREIF Calculated quarterly property return time series is available, TIAA-CREF computes quarterly twelve-quarter rolling average returns for the properties in both the Account and the REA Composite Index. The twelve-quarter rolling average is employed to smooth the distortion resulting from differences in appraisal timing and the timing of activity discussed above. NCREIF excludes the following from the REA-NCREIF Calculation of performance: foreign properties; properties held in geographically diverse portfolios within the Account; property types not included in the NCREIF universe but included in the Account; and newly-developed properties with less than one years operating history. Finally, historical results may be re-stated if the NCREIF Open-end data contributors, including TIAA, revise their historical information. Because the NCREIF Open-end as well as the other indices comprising the REA Composite Index are subject to revisions, we will use the most current return time series available to calculate the trailing returns reported in this document. Therefore, results for periods longer than one quarter reported in this document may differ from those reconstructed using previously reported data in the Quarterly REA Composite Index Comparison document. RETURN DATA COMPARISON The results for the TIAA Real Estate Accounts standard returns, the TIAA REA-with NCREIF-Calculated Property Returns and the REA Composite Index are reported below. PERFORMANCE FOR THE PERIOD ENDING SEPTEMBER 30, 2008 TOTAL RETURNS ANNUAL AVERAGE RETURNS SINCE 3 MONTHS YTD 1 YEAR 3 YEAR 5 YEAR INCEPTION 2 TIAA Real Estate Account 1 -4.30% -3.41% -2.00% 8.57% 10.24% 9.00% TIAA REA-with NCREIF-Calculated 3 Property Returns 2.57% 8.94% 11.85% 13.62% 11.92% 10.89% REA Composite Index 4 2.46% 7.98% 10.63% 12.46% 10.96% 10.44% 1 Standard performance returns for the Account based on actual changes in unit values as reported to Real Estate Account participants.
